Citation Nr: 0431136	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected residuals, laceration, left arm.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1997 
until January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which assigned a 0 percent 
disability rating for service-connected residuals, 
laceration, left arm.  However, by rating decision dated in 
September 2003, an increased rating was granted, so the 
appellant's service-connected residuals, laceration, left arm 
is currently evaluated as 10 percent disabling effective from 
January 16, 2001.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.


FINDING OF FACT

The appellant's service-connected left arm disability is 
manifested by subjective complaints of pain and muscle 
spasms.  The objective evidence shows slightly keloid, 
somewhat pale, well healed, 15cm by .5 cm scar on the upper 
left arm.  The evidence also shows no tenderness to 
palpation, 5/5 strength for left biceps and triceps, 
sensation intact, pulses are palpable, and full range of 
motion for left upper extremity.


CONCLUSION OF LAW

The criteria for a schedular disability rating greater than 
10 percent for service-connected residuals, laceration, left 
arm are not satisfied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.118, 
Diagnostic Codes 7801-7805 (2000), and Diagnostic Codes 7801, 
7805 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
initial rating greater than 10 percent for service-connected 
residuals, laceration, left arm.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
October 2003.  The letter informed the appellant what 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board notes in passing that the May 2002 rating decision 
on appeal, the statement of the case (SOC), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The October 2003 VCAA letter also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in May 2002, or prior to the October 2003 
VCAA notification letter.  Recent case law suggests that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944, 2004 U.S. App. 
Vet. Claims LEXIS 370, at *20 (U.S. Vet. App. June 24, 2004).  
Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at *20.  
Conversely, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

The Court in Pelegrini appears to have left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant - a contrary finding would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  Furthermore, 
providing such a notice would mandate all prior adjudications 
be vacated, as well as nullifying the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  Such interpretation of 
section 5103(a) is incompatible with the best interests of 
the appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of 
his claim.  Thus, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (2004) (harmless error).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records and 
the appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded several VA 
examinations with respect to the issue on appeal.  A VA 
reexamination is not necessary because, as discussed below, 
there exists sufficient medical evidence to decide the 
appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.




II.  Entitlement to an Initial Evaluation Greater than 10 
Percent for Service-Connected Residuals, Laceration, Left Arm

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Since the appellant 
appealed the initial rating assigned for his left arm 
disability, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Effective August 30, 2002, VA revised 38 C.F.R. § 4.118, 
Diagnostic Code Series 7800, or the criteria for diagnosing 
and evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of skin disorders do not 
identify the specific types of claims to which they are to 
apply (i.e., the regulations do not indicate whether they are 
to be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that they would not produce the 
proscribed effect, at least to the extent that the new 
regulations are liberalizing.  This is so because 38 U.S.C.A. 
§ 5110(g) provides that the effective date of benefits 
awarded pursuant to a liberalizing statute or regulation may 
be no earlier than the effective date of the statute or 
regulation.  Hence, the new regulations may affect only 
prospective relief.  

Consequently, the revised provisions may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 
Fed. Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
initial rating greater than 10 percent for service-connected 
residuals, laceration, left arm the Board must consider (1) 
whether an increase is warranted under the "old" criteria 
at any time prior to August 30, 2002; and (2) whether an 
increase rating is warranted under the "new" criteria from 
August 30, 2002.

The previously applicable criteria provided:

A 10 percent evaluation will be assigned for scars, 
superficial, tender and painful on objective 
demonstration.


38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).

The Board has thoroughly reviewed all of the medical evidence 
of record, including service medical records, VA examination 
records, and the appellant's own contentions with respect to 
the severity of his service-connected residuals, laceration, 
left arm.  For example, the appellant contends that his left 
arm scar is 4 inches long and 1 inch wide, and that he has 
pain and muscle spasms.  The appellant's VA examination 
records dated in March 2002 and August 2003 show that his 
left arm scar is 15 cm long and .5 cm wide, slightly keloid, 
somewhat pale, but well healed.  The VA examiners' objective 
findings also included no tenderness to palpation, 5/5 
strength in left biceps and triceps, sensation intact, 
palpable pulses, and full range of motion of the left upper 
extremity.  As such, despite the appellant's subjective 
complaints of pain, the VA examiner's findings do not warrant 
the assignment of a 10 percent disability evaluation under 
the previously applicable Diagnostic Code 7804.  38 C.F.R. 
§ 4.118 (2000).

The Board additionally notes that the appellant does not 
contend nor does the March 2002 and August 2003 VA 
examination records show that the appellant has any residuals 
of second or third degree burns, or that his scars are poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7803 (2000).  In fact, the VA 
examination records show that the appellant's scar is the 
result of an in-service laceration and that such scar is well 
healed.  Accordingly, an increased rating is also not 
warranted under the previously applicable versions of 
Diagnostic Codes 7801-7803.  38 C.F.R. § 4.118 (2000).

With respect to the new criteria, the appellant's service-
connected residuals, laceration, left arm is currently 
evaluated pursuant to Diagnostic Code 7801.  38 C.F.R. 
§ 4.118 (2004).  Under Diagnostic Code 7801, scars, other 
than head, face, or neck, that are deep or that cause 
limitation of motion are evaluated as follows:

The current 10 percent disability rating requires:

Area or areas exceeding 6 square inches (39 
sq. cm.).

A 20 percent disability rating requires:

Area or areas exceeding 12 square inches (77 
sq. cm.).

A 30 percent disability rating requires:

		Area or areas exceeding 72 square inches (465 
sq. cm.).

The schedular maximum 40 percent disability rating requires:

Area or areas exceeding 144 square inches 
(929 sq. cm.).

The notes following Diagnostic Code 7801 provide that scars 
in widely separated areas will be separately rated and 
combined in accordance with § 4.25, and that a deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  With respect to the 
appellant's current 10 percent evaluation for his left arm 
disability, the claims file shows that the size of the 
appellant's left arm scar rendered it noncompensable under 
the applicable rating criteria.  Therefore, the appellant's 
current 10 percent disability rating was awarded on the basis 
of functional loss. 

At this point, the Board is obligated to consider whether an 
initial rating greater than 10 percent is warranted under the 
new criteria for the appellant's service-connected residuals, 
laceration, left arm.  As previously indicated, the Board has 
thoroughly reviewed all of the evidence with respect to the 
severity of the appellant left arm disability to include, 
service medical records, VA examination records, and the 
appellant's own contentions.  For example, the appellant 
contends that his left arm scar is 4 inches long and 1 inch 
wide, and that he has pain and muscle spasms.  The 
appellant's VA examination records dated in March 2002 and 
August 2003 show that his left arm scar is 15 cm long and .5 
cm wide, slightly keloid, somewhat pale, but well healed.  
The VA examiners' objective findings also included no 
tenderness to palpation, 5/5 strength in left biceps and 
triceps, sensation intact, palpable pulses, and full range of 
motion of the left upper extremity.

As previously discussed, the appellant's VA examination 
records show that his left arm scar is 15cm long and .5 cm 
wide, or 7.5 sq. cm.  Accordingly, an increased rating of 20 
percent is not warranted in this case because the area of the 
appellant's left arm scar does not exceed 12 square inches 
(77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2004).  Moreover, even if the Board were to accept the 
appellant's own contention that his left arm scar is 4 inches 
long and 1 inch wide, or 4 square inches, an increased rating 
of 20 percent is nevertheless not warranted because the area 
of his left arm scar still does not exceed the requisite 12 
square inches.  Id.

The Board must now consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2003).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.

As previously discussed, the August 2003 VA examiner's 
objective findings included full range of motion of the left 
upper extremity.  Furthermore, the VA examiner also noted 
that the appellant, despite his left arm scar/disability, 
continues to lift weights and is employed as a firefighter.  
The appellant specifically informed the August 2003 VA 
examiner that he "benches 280 pounds" and that his work is 
not significantly limited by his left arm symptomatology.  
Accordingly, the Board finds that the appellant's previously 
assigned 10 percent disability evaluation adequately 
compensates him for any functional loss, such as pain and 
muscle spasms associated with his left arm disability.  
Therefore, the objective evidence shows that an initial 
rating greater than 10 percent is not warranted in this case 
and there exists no reasonable doubt that could be resolved 
in favor of the appellant.  38 C.F.R. § 4.3 (2004).

In closing, the Board additionally notes that, under both the 
old and the new criteria, an initial rating greater than 10 
percent for service-connected residuals, laceration, left arm 
is not warranted pursuant to Diagnostic Code 7805 because the 
evidence of record, and specifically the August 2003 VA 
examination, shows that the appellant has full range of 
motion of his upper left extremity.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected residuals, laceration, left arm is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



